REDACTED COPY

EXHIBIT 10.41

ADMINISTRATIVE SUPPORT SERVICES AGREEMENT

by and between

MIDWEST PHYSICIANS SERVICES, LLC

and

MIDWEST RADIOLOGY, LLC

July 16, 2007

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

ARTICLE I DEFINITIONS

   1

1.1

  

Agreement

   1

1.2

  

Approved Radiologists

   1

1.3

  

Board of Governors

   1

1.4

  

Business Associate

   1

1.5

  

Confidential Information

   1

1.6

  

Corporate Compliance and Billing Committee

   1

1.7

  

Corporate Compliance and Billing Program

   1

1.8

  

[Intentionally left blank.]

   1

1.9

  

DRT

   1

1.10

  

Effective Date

   2

1.11

  

Federal Health Care Program

   2

1.12

  

Fundamental Provision

   2

1.13

  

Fundamental Regulatory Change

   2

1.14

  

Imaging Centers

   2

1.15

  

Indemnified Party

   2

1.16

  

Indemnifying Party

   2

1.17

  

Knowledge

   2

1.18

  

Management Fee

   2

1.19

  

Material Adverse Effect

  

1.20

  

Medicaid

   2

1.21

  

Medical Director or Medical Directors

   2

1.22

  

Medicare

   2

1.23

  

MWR

   2

1.24

  

MWR Bank Account

   2

1.25

  

MWR Imaging Center Committee

  

1.26

  

MWR Employees

   3

1.27

  

Net Revenues

   3

1.28

  

Radiology Group

   3

1.29

  

Reimbursable Expenses

   3

1.30

  

Support Services Company

   3

1.31

  

Term

   3

1.32

  

Transition Period

   3

ARTICLE II ENGAGEMENT AND DUTIES OF SUPPORT SERVICES COMPANY

   3

2.1

  

Engagement of Support Services Company

   3

2.2

  

Allocation of Responsibilities; MWR Representations and Warranties

   3

2.3

  

Duties

   5

2.4

  

Financial Obligations of Parties

   7

2.5

  

Compensation and Employee Benefit Plans

   6

ARTICLE III COLLECTION AND EXPENDITURE OF MWR FUNDS; REIMBURSEMENT

   6

3.1

  

Billing

   6

3.2

  

Expenditures

   6

3.3

  

Accounting

   6

ARTICLE IV INDEMNIFICATION

   6

4.1

  

Indemnification by MWR

   6

4.2

  

Indemnification by Support Services Company

   7

4.3

  

Defense of Claims

   7

4.4

  

Survival

   7

ARTICLE V INSURANCE

   7

5.1

  

Insurance to be Maintained by Support Services Company

   7

5.2

  

Insurance to be Maintained by MWR

   8

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

1



--------------------------------------------------------------------------------

ARTICLE VI CONFIDENTIALITY

   8

6.1

  

Confidentiality

   8

6.2

  

HIPAA

   8

6.3

  

Remedies

   8

ARTICLE VII FINANCIAL ARRANGEMENTS

   9

7.1

  

Management Fee Payable to Support Services Company

   9

7.2

  

Reimbursement of Expenses

   9

7.3

  

Monthly Invoice

   9

7.4

  

Audits

   9

7.5

  

Legal Costs

   9

7.6

  

Disputes

   9

ARTICLE VIII TERM AND TERMINATION

   9

8.1

  

Term

   9

8.2

  

Termination

   9

8.3

  

Intentionally Omitted

   11

8.4

  

Fundamental Regulatory Change.

   11

ARTICLE IX LIMITATION ON LIABILITY

   12

ARTICLE X LICENSE OF NAME AND MARKS

   12

10.1

  

License of Name and Marks

   12

ARTICLE XI GENERAL

   12

11.1

  

Relationship of Parties

   12

11.2

  

Notices

   12

11.3

  

Section Captions

   13

11.4

  

Applicable Law

   13

11.5

  

Severability; Interpretation

   13

11.6

  

Binding Effect

   13

11.7

  

Terminology

   14

11.8

  

Amendment

   14

11.9

  

Parties in Interest

   14

11.10

  

Counterparts

   14

11.11

  

Dispute Resolution

   14

11.12

  

Access to Books and Records by Governmental Officials

   14

11.13

  

Entire Agreement

   15

11.14

  

Waiver

   15

11.15

  

Use of SPRPA

   15

 

Exhibit 1.27    Reimbursable Expenses Exhibit 2.2.2a    Federal Health Care
Programs and Other Third Party Payors with which Imaging Centers Participate
Exhibit 2.2.2b    Medicare Program Integrity Manual, Chapter 10, 4.19 IDTF
Attachment, Section 4.19.1B. Exhibit 2.2.6    MWR Corporate Compliance Program
Exhibit 6.2    HIPAA Business Associate Agreement Exhibit 8.2.5    Liquidated
Damages – Termination by MWR

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

2



--------------------------------------------------------------------------------

ADMINISTRATIVE SUPPORT SERVICES AGREEMENT

THIS AGREEMENT (“Agreement“) is made and entered into as of this 16 day of July,
2007 (“Effective Date“) by and between Midwest Physicians Services, LLC., a
Minnesota limited liability company (“Support Services Company“), and Midwest
Radiology, LLC, a Minnesota limited liability company (“MWR“).

RECITALS

A. Support Services Company is in the business of providing non-medical,
administrative and other support services related to radiology;

B. MWR is in the business of the development and operation of diagnostic imaging
centers (“Imaging Centers”); and

C. MWR desires to engage Support Services Company to provide certain
non-medical, administrative and other support services as are appropriate for
the day-to-day management of the Imaging Centers and MWR, and Support Services
Company desires to provide such non-medical services all upon the terms and
subject to the conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by the parties hereto,
MWR and Support Services Company agree as follows:

ARTICLE I

DEFINITIONS

1.1 “Agreement” shall mean this Administrative Support Services Agreement by and
between Midwest Physicians Services, LLC and Midwest Radiology, LLC.

1.2 “Approved Radiologists” shall mean radiologists authorized by MWR to provide
radiology services at the Imaging Centers.

1.3 “Board of Governors” shall mean the Board of Governors of MWR.

1.4 “Business Associate” shall have the meaning set forth in 45 C.F.R.
§ 160.103.

1.5 “Confidential Information” shall mean confidential information and trade
secrets of the other party that are not generally available to the public or to
the business community, which may include, but are not limited to: marketing
studies, marketing memoranda, data bases, patient information and reports (other
than de-identified data as provided in Section 6.2 hereof), vendor names and
arrangements, products, services, business plans, and records, Imaging Centers’
pricing, payor terms and conditions and other materials or records of a
proprietary nature.

1.6 “Corporate Compliance and Billing Committee” shall mean MWR’s Corporate
Compliance and Billing Committee or such committee by another name overseeing
MWR’s corporate compliance and billing activities.

1.7 “Corporate Compliance and Billing Program” shall mean MWR’s corporate
compliance and billing policies and procedures, as adopted by the Board of
Governors or the Corporate Compliance Committee from time to time.

1.8 [Intentionally left blank.]

1.9 “DRT” shall mean Dispute Resolution Team as described in Section 11.11.

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

1



--------------------------------------------------------------------------------

1.10 “Effective Date” shall mean July 16, 2007.

1.11 “Federal Health Care Program” shall mean any plan or program that provides
health benefits, whether directly, through insurance, or otherwise, which is
funded directly, in whole or in part, by the United States Government, or any
state health care program either approved under the Social Security Act or
receiving federal funds.

1.12 “Fundamental Provision” is any provision that, if deemed unenforceable,
would deny either party of a material benefit that such party reasonably
anticipated receiving under this Agreement.

1.13 “Fundamental Regulatory Change” shall mean any circumstance in which any
Fundamental Provision or underlying purpose of this Agreement, or the
association of the parties pursuant to this Agreement, becomes violative of the
rules, regulations or reimbursement policies of any applicable federal or state
statute, rule, or regulation, or administrative or judicial decision, as further
described in Section 8.4.

1.14 “Imaging Centers” shall mean MWR diagnostic imaging centers operating
during the term of this Agreement.

1.15 “Indemnified Party” shall mean a party entitled to indemnification under
Section 4.3.

1.16 “Indemnifying Party” shall mean a party obligated to provide
indemnification to an indemnified party under Section 4.3.

1.17 “Knowledge” shall mean (i) the actual knowledge of any of any of the
following individuals: Mark Kleinschmidt, Joseph Tashjian, Jerry Gehling and
Barry Lindo and (ii) knowledge as would have or should have come to the
attention of any of such named individuals in the course of preparing and
negotiating this Agreement and the related Exhibits, documents, certificates or
other writings or in the course of discharging such individual’s duties with
respect to MWR, SPRPA or Support Services Company in a reasonable and prudent
manner consistent with sound business practice.

1.18 “Management Fee” shall mean the fee MWR shall pay to Support Services
Company which is equal to [***] of MWR’s Net Revenues; provided, however, that
this percentage shall be reduced to [***] of MWR’s Net Revenues related to the
joint venture between MWR and [***].

1.19 “Material Adverse Effect” shall mean any change, event, inaccuracy,
circumstance or effect, individually or when aggregated with other changes,
events, violations, inaccuracies, circumstances or effects, that is materially
adverse to the business, assets, products, liabilities, financial condition,
results of operations or prospects of MWR.

1.20 “Medicaid” shall mean the Federal Health Care Program established by Title
XIX of the Social Security Act.

1.21 “Medical Director” or “Medical Directors” shall mean one or more qualified
radiologists approved by MWR’s Board of Governors as the supervising physician
of an Imaging Center.

1.22 “Medicare” shall mean the Federal Health Care Program established by Title
XVIII of the Social Security Act.

1.23 “MWR” shall mean Midwest Radiology, LLC, a Minnesota limited liability
company.

1.24 “MWR Bank Account” shall mean a bank account of MWR designated by MWR for
the deposit of payments for all patient care services provided at Imaging
Centers or such other accounts of MWR to which Support Services Company shall
have access in order to perform services under this Agreement.

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

2



--------------------------------------------------------------------------------

1.25 “MWR’s Imaging Center Committee” shall mean MWR’s Imaging Center Committee
or such other committee overseeing MWR’s Imaging Centers.

1.26 “MWR Employees” shall mean all non-physician technical personnel, reception
staff and the site director providing services at each of the Imaging Centers of
MWR, but not the overall director of all sites.

1.27 “Net Revenues” shall mean [***]

1.28 “Radiology Group” shall mean St. Paul Radiology, P.A.

1.29 “Reimbursable Expenses” shall mean those expenses of MWR that are paid by
Support Services Company as further described on Exhibit 1.29.

1.30 “Support Services Company” shall mean Midwest Physicians Services, LLC, a
Minnesota limited liability company.

1.31 “Term” shall mean the initial term and any renewal term of this Agreement.

1.32 “Transition Period” shall mean the 120 days immediately following
termination of this Agreement.

ARTICLE II

ENGAGEMENT AND DUTIES OF SUPPORT SERVICES COMPANY

2.1 Engagement of Support Services Company. MWR hereby engages Support Services
Company as the sole and exclusive support services company of the Imaging
Centers and MWR, to perform the administrative duties specified in Section 2.3
upon the terms and subject to the conditions set forth herein, and Support
Services Company accepts such engagement.

2.2 Allocation of Responsibilities; MWR Representations and Warranties. Support
Services Company is and shall be principally and primarily responsible for
performing and discharging the duties and responsibilities assigned to Support
Services Company under this Agreement. It is agreed and understood that MWR is
relying on Support Services Company to timely and properly perform all such
duties and responsibilities. Notwithstanding the foregoing, MWR, through its
Board of Governors, Imaging Center Committee and Corporate Compliance and
Billing Committee, shall at all times monitor and exercise control over the
affairs of the Imaging Centers and MWR and discharge MWR’s regulatory compliance
responsibilities that cannot be delegated to third parties under state and
federal laws and accreditation requirements, with Support Services Company
continuing to provide regulatory advisory services as historically provided to
MWR, and providing such other services to the extent required hereunder, in each
case to the extent permitted by law. Each party agrees that in the event that
they become aware of a compliance concern that appears to be related to the
other party’s conduct, they will promptly raise the issue with the other party,
who will promptly investigate and report back to the other party. The following
representations and warranties are made as of the date of this Agreement:

2.2.1 The parties hereto acknowledge and agree that neither MWR nor Support
Services Company is authorized or qualified to engage in any activity that may
be construed or deemed to constitute the practice of medicine, and that nothing
herein shall be construed as the practice of medicine by MWR or Support Services
Company. As between MWR and Support Services Company, MWR shall be solely
responsible for assuring that medical professional matters shall be within the
purview of one or more Minnesota

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

3



--------------------------------------------------------------------------------

licensed radiologists or Radiology Group. To the extent that any act or service
required of Support Services Company is construed or deemed to constitute the
practice of medicine, Support Services Company is released from any obligation
to provide, and MWR shall be deemed not to have requested or required Support
Services Company to provide, such act or service without otherwise affecting the
other terms of this Agreement.

2.2.2 MWR hereby represents and warrants that the Imaging Centers are eligible
to receive Medicare and Medicaid reimbursement, MWR is a provider with valid and
current provider agreements and with one or more provider numbers with Medicare
and Medicaid programs either directly or through intermediaries and it has not
been excluded, suspended or notified that it is about to be excluded or
suspended from participation in Federal Health Care Programs. MWR and each of
the Imaging Centers are in compliance with the conditions of participation for
the Federal Health Care Programs identified as Exhibit 2.2.2a to this Agreement
and have received all licenses, certifications or other approvals or
qualifications necessary for reimbursement or payment by each Federal Health
Care Program identified on Exhibit 2.2.2a to this Agreement, and there is not
pending, nor to the Knowledge of MWR threatened, any proceeding or investigation
under any such Federal Health Care Program involving MWR, the Imaging Centers
or, to the Knowledge of MWR, any persons who have provided services at the
Imaging Centers. MWR further represents and warrants that its Imaging Centers
are in compliance with Medicare requirements to be excepted from enrollment as
an independent diagnostic testing facility (“IDTF”) as “radiology offices” as
described in Chapter 10 of the Medicare Program Integrity Manual, 4.19 IDTF
Attachment, Section 4.19.1B, set forth on Exhibit 2.2.2b to this Agreement. Any
forms or reports required to be filed with governmental authorities on or before
the date hereof have been properly filed and are complete and correct in all
material respects. Support Services Company shall assist MWR in obtaining and
monitoring all such licenses, certifications or other approvals and reporting in
relation thereto.

2.2.3 The parties hereby agree that the benefits hereunder do not require, and
are not, payment or compensation in cash or in kind for, and are not in any way
contingent upon, any arrangement for the provision of any item or service
offered by Support Services Company to MWR or the Imaging Centers related to
services provided by any Federal Health Care Program, other than as provided
under this Agreement.

2.2.4 MWR hereby further represents and warrants that, for periods on or prior
to the Effective Date of this Agreement, billings, reimbursement claims and
billing practices of MWR with respect to the Imaging Centers, to all patients
and to third party payors, including Federal Health Care Programs and private
insurance companies, are and have been in compliance with all applicable laws
and all policies of such third party payors and Federal Health Care Programs
except where the failure to do so would not have a Material Adverse Effect, and
to the Knowledge of MWR neither MWR nor the Imaging Centers, nor any person or
entity acting on their behalf, have billed or received any payment or
reimbursement in excess of amounts allowed by law or by applicable contract,
which amounts have not been repaid or will not be repaid as soon as practicable
after the date hereof. All of MWR’s or the Imaging Centers’ billings and claims
were, when filed, complete and correct, except where the failure to do so would
not have a Material Adverse Effect. All of MWR’s or the Imaging Centers’
contracts with third party payors are listed on Exhibit 2.2.2a to this
Agreement. Support Services Company shall hereafter be responsible for
implementing billing policies and for accurate coding, in accordance with the
policies approved by and under the direction of MWR’s Board of Governors or
Corporate Compliance and Billing Committee, and based upon documentation
supplied by all persons providing services at the Imaging Centers. Support
Services Company shall assist MWR in meeting the requirements for continued
qualification to participate with all third party payors with which it
participates, including but not limited to Federal Health Care Programs.

2.2.5 MWR represents and warrants that neither MWR nor any member, affiliate,
director, officer or employee of MWR, nor any agent acting on behalf of or for
the benefit of any of the foregoing, has directly or indirectly in connection
with the Imaging Centers: (i) offered or paid any remuneration, in cash or in
kind, to or made any financial arrangements with, any past, present or potential
customers, past or present suppliers, patients, medical staff members,
contractors or third party payors of MWR or the Imaging

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

4



--------------------------------------------------------------------------------

Centers in order to obtain business or payments from such persons other than in
the ordinary course of business; (ii) given or agreed to give, or knows that
there has been made or that there is any agreement to make, any gift or
gratuitous payment of any kind, nature or description (whether in money,
property or services) to any customer or potential customer, supplier or
potential supplier, contractor or third party other than in connection with
promotional or entertainment activities in the ordinary course of business and
in compliance with MWR’s Corporate Compliance Program; (iii) made or agreed to
make, or knows that there has been made or that there is any agreement to make,
any contribution, payment or gift of funds or property to, or for the private
use of, any governmental official, employee or agent where either the
contribution, payment or gift or the purpose of such contribution, payment or
gift is or was illegal under the laws of the United States or under the laws of
any state or any other governmental authority having jurisdiction over such
payment, contribution or gift; (iv) established or maintained any unrecorded
fund or asset for any purpose or made any misleading, false or artificial
entries on any of its books or records for any reason; or (v) made or agreed to
make, or knows that there has been made or that there is any agreement to make,
any payment to any person with the intention or understanding that any part of
such payment would be used for any purpose other than that described in the
documents supporting such payment.

2.2.6 Attached as Exhibit 2.2.6 to this Agreement is a copy of MWR’s current
Corporate Compliance Program, including all program descriptions, compliance
officer and committee descriptions, ethics and risk area policy materials,
training and education materials, auditing and monitoring protocols, reporting
mechanisms, and disciplinary policies. MWR further represents and warrants that
except as described on Schedule 2.2.6, it (i) is not a party to a Corporate
Integrity Agreement with the Office of the Inspector General of the Department
of Health and Human Services, (ii) has no reporting obligations pursuant to any
settlement agreement entered into with any governmental authority, (iii) to
MWR’s knowledge, has not been the subject of any Federal Health Care Program
investigation, (iv) has not been a defendant in any qui tam/False Claims Act
litigation (other than by reason of any unsealed complaint of which MWR has no
Knowledge), (v) has not been served with or received any search warrant,
subpoena or civil investigation demand or to the Knowledge of MWR any other
communication alleging wrongdoing of MWR by or from any governmental body
(except in connection with medical services provided to third parties who may be
parties in medical malpractice cases or the subject of investigation into
conduct unrelated to the operations of MWR or the Imaging Centers), and (vi) has
not received any complaints from employees, independent contractors, vendors,
physicians or any other person that allege that MWR has violated any law.

2.3 [***]

2.4 Financial Obligations of Parties. Notwithstanding anything herein to the
contrary, Support Services Company shall be under no financial obligation to pay
any debts of the Imaging Centers or MWR, including for professional services of
Approved Radiologists or to provide or pay for the salary or benefits of the MWR
Employees.

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

5



--------------------------------------------------------------------------------

2.5 Compensation and Employee Benefit Plans. MWR is solely responsible and
liable for MWR’s adoption, sponsorship and maintenance of and participation in
any employee benefit plan. Support Services Company will provide only
ministerial services with respect to such employee benefit plans as directed by
MWR. Support Services Company is neither a fiduciary of, nor responsible for,
any coverage or non-discrimination testing with respect to, any such employee
benefit plan.

ARTICLE III

COLLECTION AND EXPENDITURE OF MWR FUNDS; REIMBURSEMENT

3.1 Billing. In connection with the billing and collection services to be
provided hereunder, MWR hereby grants to Support Services Company an exclusive
right to bill in MWR’s name and on MWR’s behalf all claims for reimbursement
from patients and all third-party payors or fiscal intermediaries or carriers
for all patient care services performed at the Imaging Centers including
technical and (if approved by the Approved Radiologists) professional medical
services.

3.1.1 For services billed on behalf of MWR under Section 2.3.17, the patient
shall be directed to remit payment to MWR and, upon receipt of the payments,
Support Services Company shall deposit the proceeds into an MWR Bank Account.
Any payments that are made directly to Support Services Company shall be
deposited in the MWR Bank Account. Support Services Company shall keep an
accurate record of all receipts for Imaging Center services. Support Services
Company is hereby authorized to reasonably administer, on MWR’s behalf, all
accounts receivable generated by Imaging Center billings and claims for
reimbursement, including, but not limited to, extending the time of payment of
any such accounts for cash, credit or otherwise; discharging or releasing the
obligors of any such accounts; suing, assigning or selling at a discount such
accounts to collection agencies; and taking other reasonable measures to secure
the payment of any such accounts; provided, however, that extraordinary
collection measures, including but not limited to filing lawsuits, discharging
or releasing obligors or assigning or selling accounts at a discount to
collection agencies in individual amounts in excess of $10,000, shall not be
undertaken without the prior written agreement of MWR and Support Services
Company.

3.1.2 Support Services Company shall be responsible for reconciling and applying
the deposits related to accounts receivable collections.

3.2 Expenditures. Support Services Company shall prepare checks for expenditures
to be made by MWR and obtain the signature of a designated MWR representative on
such instruments.

3.3 Accounting. Support Services Company shall make available to MWR, within
30-days after the close of each month during the Term, an accounting of all
deposits into and withdrawals from the MWR Bank Accounts. Upon request of MWR,
Support Services Company shall make available to MWR reasonable documentation
evidencing the source of funds deposited into the MWR Bank Accounts and the use
of amounts withdrawn from the MWR Bank Accounts.

ARTICLE IV

INDEMNIFICATION

4.1 Indemnification by MWR. MWR shall indemnify and hold Support Services
Company and its officers, directors, employees and agents harmless from and
against any and all actions, suits, proceedings, demands, assessments,
judgments, losses, liabilities, damages and costs (including, without
limitation, reasonable attorneys’ fees and expenses) resulting from: [***]

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

6



--------------------------------------------------------------------------------

4.2 Indemnification by Support Services Company. Support Services Company shall
indemnify and hold MWR and its members, officers, managers, directors,
governors, and agents and MWR Employees harmless from and against any and all
actions, suits, proceedings, demands, assessments, judgments, losses,
liabilities, damages and costs (including, without limitation, reasonable
attorneys’ fees and expenses) resulting from: [***]

4.3 Defense of Claims. In the event that any claim is asserted against a party
which is entitled to indemnification hereunder as an Indemnified Party, the
Indemnified Party shall promptly after learning of such claim, notify the
Indemnifying Party thereof in writing; provided, however, that the failure of
the Indemnified Party to give prompt notice of such claim as aforesaid shall not
relieve the obligation of the Indemnifying Party with respect to such claim,
except to the extent that the Indemnifying Party is prejudiced by the failure of
the Indemnified Party to provide such notice. The Indemnifying Party shall have
the right, by giving written notice to the Indemnified Party within ten (10)
calendar days after receipt from the Indemnified Party of notice of such claim
(which notice must include an acceptance of indemnification responsibility for
such claim by the Indemnifying Party in favor of the Indemnified Party), to
conduct at its expense the defense against such claim in its own name, or, if
the Indemnifying Party shall fail to give such notice, it shall be deemed to
have elected not to conduct the defense of the subject claim, and in such event
the Indemnified Party shall have the right to conduct such defense and to
compromise and settle the claim without prior consent of the Indemnifying Party.
In the event that the Indemnifying Party elects to conduct the defense of the
subject claim, the Indemnified Party will cooperate with and make available to
the Indemnifying Party such assistance and materials as may be reasonably
requested by him, all at the expense of the Indemnifying Party, and the
Indemnified Party shall have the right at its expense to participate in the
defense, provided that the Indemnified Party shall have the right to compromise
and settle the claim only with the prior written consent of the Indemnifying
Party. No legal proceeding in which the Indemnified Party is named as a party
shall be settled by the Indemnifying Party without the Indemnified Party’s prior
written consent unless such settlement or compromise (a) affects no substantive
rights of the Indemnified Party, (b) involves a complete release of and no
admission of fault by the Indemnified Party, and (c) creates no obligations or
liabilities for the Indemnified Party. Any judgment entered or settlement agreed
upon in the manner provided herein shall be binding upon the Indemnifying Party,
and shall conclusively be deemed to be an obligation with respect to which the
Indemnified Party is entitled to indemnification hereunder.

4.4 Survival. The provisions of this Article IV shall survive termination of
this Agreement.

ARTICLE V

INSURANCE

5.1 Insurance to be Maintained by Support Services Company. Support Services
Company on its own behalf shall maintain:

5.1.1 Such workers compensation, employer’s liability or similar insurance as
may be required under law to cover Support Services Company’s employees who
provide services to MWR pursuant to this Agreement, and such additional
coverages which Support Services Company shall deem advisable; and

5.1.2 Such other insurance in type and amount of not less than the following:
general liability – One Million Dollars per claim and Two Million Dollars
aggregate; umbrella liability – Five Million Dollars; fiduciary – One Million
Dollars; which insurance shall protect Support Services Company and its
employees, agents and representatives, against claims, liabilities and losses
which may be asserted or incurred, arising in the course of Support Services
Company’s performance of its duties hereunder and Support Services Company will
provide proof of such coverage upon request. All insurance required hereunder
shall be written with a reputable insurance company or companies.

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

7



--------------------------------------------------------------------------------

5.2 Insurance to be Maintained by MWR. Support Services Company, pursuant to
Section 2.3, shall assist MWR’s broker to obtain and maintain the following
insurance coverages for and on behalf of MWR:

5.2.1 Such workers compensation, employer’s liability or similar insurance as
may be required under law to cover MWR Employees, and such additional coverages
which MWR and/or Support Services Company shall reasonably deem advisable; and

5.2.2 Such other insurance in type and amount MWR deems appropriate to protect
MWR, MWR Employees and MWR’s agents and representatives, against claims,
liabilities and losses which may be asserted or incurred, arising in the course
of MWR’s performance of its duties hereunder. All insurance required hereunder
shall be written with a reputable insurance company or companies.

ARTICLE VI

CONFIDENTIALITY

6.1 Confidentiality. Each party acknowledges, and shall cause each of its
members and owners, for itself and on behalf of its members and owners to
acknowledge, that in connection with this Agreement, each party and its owners
and members may acquire Confidential Information of the other party. In order to
protect the Confidential Information, each party covenants for itself, and shall
cause each of its members and owners to covenant, that: (i) at any time, either
during or subsequent to the Term, each party and its members and owners will
not, without the other party’s prior written consent, disclose to others, use
directly or indirectly for the benefit of others, copy or permit to be copied
the Confidential Information, except in pursuance of their duties and
obligations under this Agreement or except as otherwise required by law; and
(ii) promptly upon the expiration or earlier termination of this Agreement for
any reason, the parties and their owners and members will return to the
respective other party originals and copies of all reports, records, memoranda
and other materials that contain the Confidential Information of the other
party, including originals and copies of all such reports, records, memoranda
and other materials prepared by the other party.

Furthermore, the Support Services Company shall ensure that all pricing and
other payor information it receives in the provision of services for the Imaging
Centers under this Agreement shall be kept private and confidential and shall
not be shared with any other person nor will such information be shared with any
individual who is involved in any negotiations with payors on behalf of other
imaging providers that may compete with the Imaging Centers.

6.2 HIPAA. The Parties acknowledge and agree that in the provision of services
under this Agreement, Support Services Company is a Business Associate of MWR
under the Privacy Rule (as defined in the HIPAA Business Associate Agreement,
attached hereto as Exhibit 6.2 and incorporated herein by reference).
Notwithstanding anything to the contrary in this Agreement, MWR is the sole and
rightful owner of all data and information that Support Services Company has
generated or will generate, directly or indirectly, in connection with the
provision of services that it has rendered or will render to MWR; provided MWR
hereby grants Support Services Company a license to access and use (i) all such
data and information to perform its obligations under this Agreement and
(ii) “de-identified” data and information, as defined by the Privacy Rule and as
referenced in attached Exhibit 6.2, pursuant to the data license between the
parties of even date herewith.

6.3 Remedies. Each of the parties acknowledge that a breach of Section 6.1 or
6.2 would result in irreparable damage to the other party, and, without limiting
other remedies which may exist for a breach of Section 6.1 or 6.2, each party
agrees that Section 6.1 or 6.2 may be enforced by temporary restraining order,
temporary injunction, or permanent injunction restraining violation thereof,
pending or following a trial on the merits, and the prevailing party shall be
entitled to reimbursement of all of the prevailing party’s fees and expenses
incurred in connection with any such enforcement. Each party waives the claim or
defense that an adequate remedy at law for such a breach exists. The covenants
and provisions contained in this Article VI shall survive the expiration or
earlier termination of this Agreement.

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

8



--------------------------------------------------------------------------------

ARTICLE VII

FINANCIAL ARRANGEMENTS

7.1 Management Fee Payable to Support Services Company. For the administrative
support services rendered by Support Services Company pursuant to this
Agreement, MWR shall pay Support Services Company a Management Fee monthly in
arrears (for the previous month) based upon invoices to be provided by Support
Services Company to MWR as indicated under Section 7.3 below. The parties to
this Agreement hereby agree that the charges for services hereunder constitute
fair market value for the services provided hereunder and that the benefits to
MWR hereunder do not require, and are not payment or compensation in cash or in
kind for, and are not in any way contingent upon the admission, referral or any
other arrangement for the provision of any item or service offered by the
Support Services Company to any patients in any facility controlled, managed or
operated by Support Services Company.

7.2 Reimbursement of Expenses. MWR also shall reimburse the Support Services
Company on a monthly basis for Reimbursable Expenses. Support Services Company
shall not be entitled to reimbursement for its general administrative expenses
relating to its employment of its employees providing services hereunder.
Support Services Company shall prepare an itemization of such Reimbursable
Expenses to be submitted to the MWR prior to receiving reimbursement for such
expenses.

7.3 Monthly Invoice. Support Services Company shall provide MWR with a monthly
invoice for all amounts owed to Support Services Company under this Agreement.
MWR shall arrange for payment of this invoice within thirty (30) days of
receipt. Support Services Company has the right to assess interest charges on
invoice balances not paid in full on or before the due date thereof at a rate
equal to the lesser of 1.5% per month or the maximum rate permitted by law until
paid in full.

7.4 Audits. Support Services Company shall have the right to audit MWR’s books
and records solely as they relate to payment for Support Services Company’s
services provided under this Agreement, but not more frequently than annually,
and with not less than ten (10) business days’ prior written notice. MWR shall
have the right to audit Support Services Company’s books and records solely as
they relate to the services provided under this Agreement, but not more
frequently than annually, and with not less than ten (10) business days’ prior
written notice. Any such audit must be conducted during regular business hours
and in a manner that avoids disrupting business operations. The party initiating
the audit shall pay the reasonable cost of such audit; provided, however, that
if an audit reveals an error in the initiating party’s favor by more than five
percent (5%), the party whose books and records were audited shall pay for the
reasonable cost of such audit. Disputes concerning audit results shall be
resolved under Section 11.11.

7.5 Legal Costs. If Support Services Company initiates legal action to collect
any amounts due from MWR, the prevailing party shall be entitled to reasonable
attorney fees and other costs incurred in collection of any amounts not paid on
or before the due date, regardless of whether litigation or other proceedings
have been commenced.

7.6 Disputes. All disputes concerning amounts owed Support Services Company
shall be resolved in accordance with Section 11.11.

ARTICLE VIII

TERM AND TERMINATION

8.1 Term. The initial term of this Agreement shall commence on the Effective
Date and shall continue for a period of twenty (20) years, unless earlier
terminated pursuant to the provisions of Section 8.2 of this Agreement. The
initial term and any renewal term shall be referred to herein as the “Term.”

8.2 Termination. This Agreement may be terminated as follows:

8.2.1 By mutual written agreement of the parties.

 

9



--------------------------------------------------------------------------------

8.2.2 By either party if the other party: (i) either admits in writing its
inability to pay its debts as they become due or makes an assignment for the
benefit of creditors, and such was not the result of action or inaction on the
part of the other party; or (ii) a receiver, trustee, liquidator or conservator
is appointed for the party, or to take possession of all or substantially all of
that party’s property; or (iii) a petition for insolvency, dissolution,
liquidation or reorganization, or order for relief in which that party is named
as a debtor is filed and that party fails to secure a stay or discharge within
45 days after such appointment or filing and such was not the result of action
or inaction by the other party.

8.2.3 In the event of a Fundamental Regulatory Change as defined in Section 8.4,
to the extent permitted by Section 8.4.

8.2.4 MWR may terminate this Agreement if Support Services Company is in
material breach of its obligations hereunder as a result of the grossly
negligent, or deliberately wrongful, acts or omissions of Support Services
Company, and such material breach has directly resulted in Substantial Harm to
MWR a (“Qualifying Breach”); provided, however, that prior to any such
termination (i) MWR must send a notice to Support Services Company which
identifies with specificity (a) the nature of the alleged breach by Support
Services Company, (b) MWR’s determination as to what Support Services Company
must do to remedy such Qualifying Breach and (c) the damages being suffered by
MWR as a result of such Qualifying Breach; and (ii) Support Services shall have
one hundred twenty (120) days following receipt of such notice to cure the
breach or, with respect to a breach that is not capable of being cured within
such one hundred twenty (120) day period, have engaged in a good faith effort to
cure such breach as soon as practicable and cured such breach no later than one
year following receipt of such notice. If, at the end of such one hundred twenty
day (or one year) period, MWR believes that Support Services Company has failed
to cure such breach (or engage in good faith efforts to cure such breach, as
applicable), MWR shall send to Support Services Company a final notice of
termination, in which case the termination of this Agreement shall be effective
90 days following the receipt of such final notice by Support Services Company
unless Support Services Company objects in writing to MWR within such 90 day
period that MWR has the right to terminate under this Section 8.2.4. If such an
objection notice is delivered, no such termination will be effective unless and
until MWR is determined to have the right to so terminate this Agreement
pursuant to the dispute resolution mechanism set forth in Section 11.11.
“Substantial Harm” means material harm to the financial condition of MWR.

In the event that MWR has sent Support Services Company a notice that it
believes that there has occurred a Qualifying Breach and Support Services
Company has not, within sixty (60) days of receipt of such notice, disputed in
writing that a Qualifying Breach has occurred, MWR shall be entitled to retain a
third party to provide such service(s) that Support Services Company is alleged
to be failing to provide in the manner required hereunder (the “Deficient
Services”) and Support Services Company shall indemnify MWR for its out of
pocket costs and expenses incurred in retaining such third party until such
Qualifying Breach has been remedied (or until this Agreement has been terminated
in accordance with its terms). In the event that MWR has sent Support Services
Company a notice that it believes that there has occurred a Qualifying Breach
and Support Services Company, within sixty (60) days of receipt of such notice,
disputes in writing that a Qualifying Breach has occurred, then MWR shall be
entitled to retain a third party to provide the alleged Deficient Services, but
Support Services Company shall not be obligated to indemnify MWR for its costs
and expenses incurred in retaining such third party unless and until it is
determined, in accordance with the provisions of Section 11.11, that a
Qualifying Breach has in fact occurred, in which case Support Services Company
shall be responsible for indemnifying MWR for such out of pocket costs and
expenses from the time the notice alleging the Qualifying Breach was received
until the time when it is determined that such breach was remedied.

8.2.5 By MWR in connection with the sale of MWR occurring on or after two years
from the Effective Date (other than to an entity that is an affiliate of MWR or
an entity a majority of whose ownership interests are owned by the shareholders
of St. Paul Radiology, P.A.); provided in connection therewith, MWR must make a
liquidated damages payment to Support Services Company to be calculated as
described on Exhibit 8.2.5 and provided further that prior to any such
termination, MWR must have afforded the parent company of Support Services
Company a period of at least sixty (60) days to negotiate,

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

10



--------------------------------------------------------------------------------

on an exclusive basis and in good faith, for the acquisition of MWR and during
which MWR must have made available to such parent any and all information that
would have been made available to any other party that pursued a purchase of
MWR.

8.2.6 In the event of the termination of the Professional Services Agreement of
even date herewith by and between St. Paul Radiology P.A. and Night Hawk
Radiology Services LLC, then either party may terminate this Agreement by giving
thirty (30) days written notice of termination to the other party; provided,
however, that MWR may not terminate this Agreement under this Section 8.2.6 if
such Professional Services Agreement was terminated under Section 13.2(a) of
such agreement.

8.2.7 In the event that the Administrative Support Services Agreement of even
date herewith by and between Support Services Company and St. Paul Radiology
P.A. terminates in accordance with Sections 8.2.1-8.2.4 thereof, then either
party can terminate this Agreement by providing thirty (30) days written notice
to the other party.

Upon termination of this Agreement as herein provided, neither party shall have
any further obligation hereunder except that: (i) obligations accruing prior to
the date of termination under this Agreement shall survive termination of this
Agreement (including MWR’s obligation to pay Support Services Company its
Management Fee and all other amounts owing for past services performed);
(ii) obligations, promises or covenants contained herein that are expressly or
by operation of law made to extend beyond the term of this Agreement (e.g.,
indemnification, insurance, confidentiality, access to records) shall be so
extended; and (iii) all books and records directly or indirectly related to the
operations of the Imaging Centers, and all patient and other records and
documents relating to services provided at the Imaging Centers shall remain the
property of MWR and any such records in the custody of Support Services Company
shall be returned to MWR. Notwithstanding anything to the contrary in this
Agreement, upon termination of this Agreement, Support Services Company shall
continue to have a license to use all “de-identified” data and information that
it has generated, directly or indirectly, in connection with services that it
has rendered to MWR as to the extent provided in the data license agreement
between the parties of even date herewith.

8.3 Intentionally Omitted.

8.4 [***]

 

11



--------------------------------------------------------------------------------

ARTICLE IX

LIMITATION ON LIABILITY

UNDER NO CIRCUMSTANCES SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY
PUNITIVE DAMAGES.

ARTICLE X

LICENSE OF NAME AND MARKS

10.1 License of Name and Marks. MWR will arrange for the Support Services
Company, during the Term of this Agreement, to have a nonexclusive, royalty-free
license to use the name “Midwest Radiology” and all related marks and logos
owned or licensed by MWR; provided any such use by Support Services Company will
be limited solely to and in connection with the provision of administrative
support services hereunder for the benefit of MWR. Upon termination of this
Agreement, all such rights shall terminate and revert to MWR.

ARTICLE XI

GENERAL

11.1 Relationship of Parties. The relationship of the parties is and shall be
that of independent contractors, and nothing in this Agreement is intended as,
and nothing shall be construed to create, an employer/employee partnership, or
joint venture relationship between the parties, or to allow either to exercise
control or direction over the manner or method by which the other performs the
services that are the subject matter of this Agreement; provided, however, that
the services to be provided hereunder shall always be furnished in a manner
consistent with the standards governing such services and the provisions of this
Agreement. Northing in this Agreement shall be construed to create an
employer-employee relationship between Support Services Company and any MWR
Employee.

11.2 Notices. Except as otherwise provided in this Agreement, any notice,
payment, demand or communication required or permitted to be given by any
provision of this Agreement shall be duly given

11.2.1 if delivered in writing, personally to the person to whom it is
authorized to be given,

11.2.2 if sent by certified mail or overnight courier service:

If to MWR, then to:

Midwest Radiology, LLC

166 Fourth Street East

St. Paul, Minnesota 55101

Attention: Chief Manager

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

12



--------------------------------------------------------------------------------

With a copy to:

Winthrop & Weinstine, P.A.

Suite 3500

225 South Sixth Street

Minneapolis, Minnesota 55402

Attention: Mark T. Johnson

If to Support Services Company, then to:

Midwest Physicians Services LLC

166 Fourth Street East

St. Paul, Minnesota 55101

Attention: President

and

Nighthawk Radiology Holdings, Inc.

250 Northwest Boulevard, Suite 202

Coeur d’Alene, Idaho 83814

Attention: General Counsel

Any such notice shall be deemed to be given as of the date so delivered if
delivered personally or by overnight courier, or as of the date on which the
same was deposited in the United States mail, postage prepaid, addressed and
sent as aforesaid.

11.3 Section Captions. Section and other captions contained in this Agreement
are for reference purposes only and are in no way intended to describe,
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.

11.4 Applicable Law. This Agreement and the rights of the parties shall be
governed by and construed and enforced in accordance with the laws of the State
of Minnesota.

11.5 Severability; Interpretation. If any provision of this Agreement is held in
a final judgment or determination of any court or administrative agency of
competent jurisdiction to be overly broad or otherwise unenforceable in any
respect, such provisions shall be deemed to be amended, and shall be binding on
the parties to the maximum extent deemed reasonable and enforceable by such
court or administrative agency. If either (i) any such provision is
unenforceable because it cannot be so modified or (ii) any other provision or
application thereof shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and any other application thereof shall not in any way be affected or
impaired thereby. This Agreement shall be construed without regard to any
presumption or other rule requiring construction hereof against the party
causing this Agreement to be drafted.

11.6 Binding Effect. Except as herein otherwise provided to the contrary, this
Agreement shall be binding upon, and inure to the benefit of, the parties and
their respective legal representatives, successors, permitted transferees and
assigns. Support Services Company shall be permitted to assign this Agreement
without the consent of MWR to any third party other than any entity operating an
imaging center within fifty (50) miles of any Imaging Center operated by MWR at
the time of such assignment, and for purposes of clarity, no Change in Control
of Support Services Company (or any affiliate of Support Services Agreement)
shall require the consent of MWR. MWR shall not be permitted to assign or
delegate any rights or obligations hereunder without the consent of Support
Services Company, and any such assignment is strictly prohibited except with the
written consent of the other parties hereto; provided, however, that such
consent will not be unreasonably withheld, conditioned or delayed. Any Change in
Control of MWR shall be deemed to be an assignment by MWR of this Agreement. A
“Change in Control” means, with respect to any entity, (i) the sale, lease,
exchange or other transfer, directly or indirectly, of all or substantially all
of the assets of such entity, in one transaction or in a series of related
transactions, to any third party (which

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

13



--------------------------------------------------------------------------------

includes for purposes of this Section 11.6 any affiliate of the party); (ii) the
sale or other transfer of securities in a single transaction or series of
related transactions occurring within a 180 day period representing (x) in the
case of membership units or partnership interests, units or interests entitling
the holder thereof to be allocated 50% or more of the net income, net loss or
distributions of the party, or, (y) in the case of other securities, securities
representing 50% or more of the combined voting power of the party’s outstanding
securities ordinarily having the right to vote at elections of directors; and/or
(iii) the consummation of any transaction or series of transactions under which
party is merged or consolidated with any other company, other than a merger or
consolidation which would result in the members or security holders of the party
immediately prior thereto continuing to own (either by remaining outstanding or
by being converted into voting securities of the surviving entity) more than 50%
of the combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation.

11.7 Terminology. All personal pronouns used in this Agreement, whether used in
the masculine, feminine, or neuter gender, shall include all other genders; and
the singular shall include the plural, and vice versa.

11.8 Amendment. This Agreement may not be amended except by the mutual written
agreement of the parties.

11.9 Parties in Interest. Each and all of the covenants, terms, provisions and
agreements herein contained shall be binding upon and inure to the benefit of
the parties hereto and, to the extent permitted by this Agreement, their
respective legal representatives, successors, permitted transferees and assigns.

11.10 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

11.11 Dispute Resolution. Except as provided in Section 6.3, any controversy,
disputes or disagreements arising out of or relating to this Agreement shall be
resolved pursuant to and in accordance with this Section 11.11. In the event of
a dispute under this Agreement, the parties shall first attempt to resolve the
dispute by submitting the matter in writing to their respective CEOs or their
designees, collectively the Dispute Resolution Team (DRT). In the event that the
DRT is unable to resolve the dispute within 30 days after submission of the
matter to them, then the parties shall submit the matter in dispute to
nonbinding mediation. The parties hereto shall mutually select the mediator and
shall meet with the mediator at least twice within 30 days following such
selection. If, through mediation, the parties are unable to resolve the matter
at issue within 30 days after selecting a mediator, or if the parties are unable
to agree upon a mediator, then the dispute shall be resolved through final and
binding arbitration pursuant to the arbitration rules of the American Health
Lawyers Association (“AHLA”), without submitting such dispute to be administered
by the AHLA. A judgment upon the arbitration award may be entered in any court
having jurisdiction over the controversy. The arbitration proceedings shall be
held in Minneapolis or St. Paul, Minnesota at a location selected by Support
Services Company. Minnesota law shall govern the resolution of the dispute
pursuant to this Section 11.11. The parties may, if they are able to do so,
agree upon one arbitrator; otherwise, there shall be three arbitrators, one
named in writing by each party within 30 days after arbitration demand is served
upon the other party, and the third arbitrator shall be selected by the two
named arbitrators within 30 days after their appointment. If a party does not
select an arbitrator within 30 days, the arbitrator selected by the other party
shall select such arbitrator. The prevailing party (if reasonably ascertainable)
shall be entitled to reimbursement of all of the prevailing party’s fees and
expenses incurred in connection with the arbitration (including reasonable
attorneys’ fees and payment of the expenses of the arbitrators). If the
prevailing party is not reasonably ascertainable, then each party shall pay its
own expenses of conducting the arbitration and one-half of the expenses of the
arbitrators.

11.12 Access to Books and Records by Governmental Officials. Upon written
request of the Secretary of Health and Human Services or the Comptroller General
or any other duly authorized representatives thereof, Support Services Company
shall make available to the Secretary those contracts, books, documents and
records necessary to verify the nature and extent of the cost of providing its
services to the Imaging Centers. Such inspection shall be available up to four
years after such services are rendered. If Support Services Company carries out
any of the duties of this Agreement through subcontract with a value of Ten
Thousand Dollars ($10,000) or more over a 12-month period with a related
individual or organization, Support Services Company agrees to include this
requirement in such subcontract. If a request from the Secretary or the
Secretary’s representative is served on Support Services Company, Support
Services Company will notify the MWR in writing as soon as reasonably
practicable thereafter and in any event prior to responding to the request.

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

14



--------------------------------------------------------------------------------

11.13 Entire Agreement. This Agreement constitutes the entire understanding and
agreement among the parties with respect to the subject matter hereof and
supersedes any prior agreements, understandings, representations or warranties
between the parties, whether written or oral.

11.14 Waiver. No consent to, or waiver of, any breach or default on the part of
any party to this Agreement shall be deemed or construed to be a consent to or
waiver of any other breach or default in the performance by such party of the
same or any other obligations of such party under this Agreement. Failure on the
part of a non-breaching or non-defaulting party to complain of any act or
failure to act on the part of a breaching or defaulting party, or to declare
that party in breach or default, shall not constitute a consent by the
non-breaching or non-defaulting party to such action or inaction or a waiver by
the non-breaching or non-defaulting party of its rights under this Agreement.

11.15 Use of SPRPA. MWR will utilize SPRPA on an exclusive basis to provide any
radiology services that must be provided by a physician.

[The remainder of this page intentionally left blank.]

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement by their respective
duly-authorized representatives as of the day and year first above written.

 

Midwest Radiology, LLC (“MWR”) By:  

/s/ Joseph Tashjian

  Joseph Tashjian   Chief Manager Midwest Physicians Services, LLC (“Support
Services Company”) By:  

/s/ Joseph Tashjian

  Joseph Tashjian   Chief Manager

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

16



--------------------------------------------------------------------------------

EXHIBIT 1.29

Reimbursable Expenses

Reimbursable Expenses shall include all amounts paid by Support Services Company
to third parties which are necessary to enable Support Services to fulfill its
obligations hereunder except for the following:

 

1. See Appendix 1.29-1.

 

2. All ongoing third party expenses that are reflected in the historical
financial statements of Support Services Company and that were not reimbursed to
Support Services Company.

 

3. Other expenses agreed to by the parties in writing from time to time as not
being Reimbursable Expenses.

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.

17



--------------------------------------------------------------------------------

EXHIBIT 2.2.2a

Federal Health Care Programs and Other Third Party Payors with which

Imaging Centers Participate

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT 2.2.2b

Medicare Program Integrity Manual

Chapter 10 – Healthcare Provider/Supplier Enrollment

4.19 IDTF Attachment, Section 4.19.1B.

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT 2.2.6

MWR Corporate Compliance Program

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT 6.2

HIPAA Business Associate Agreement

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.



--------------------------------------------------------------------------------

EXHIBIT 8.2.5

Liquidated Damages – Termination by MWR Upon Sale of MWR

 

[***] DESIGNATES PORTIONS OF THE DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION.